Judgment for plaintiff. Defendant Heide appealed.
The defendants contend that, upon the evidence, tile plaintiff cannot recover under 6 Revised Statutes of the United States, 909.  The evidence for plaintiff tended to prove that Hudson Bros., of Norfolk, are not shipping commissioners, whose fees for enlisting seamen are fixed by the statute, but general ship brokers  The plaintiff's evidence tends also to prove that the defendant Hammerland, the captain of a Norwegian steamer, went to plaintiff and asked him to procure four sailors for his ship before he left port.  Maffitt told defendant he could not furnish the men, hut they might be obtained in Norfolk, and, as a favor to defendant, he would wire Hudson Bros., a firm of ship brokers in Norfolk, and probably get them there.  Maffitt wired, and received a reply that he could get them for $20 a man and railroad fare.  Plaintiff took the telegram to defendant, and the latter, after reading it, asked Maffitt to procure the men and advance the money necessary, stating that he would reimburse him.  Plaintiff paid out for defendant $120, railroad fare, telegrams, shipping fees, etc., charging        (53) defendant not a cent for his services, and paying the money simply as a favor to Hammerland.  The defendant's only defense is that the money paid was paid in violation of the Revised Statutes of the United States.
We do not think that the defendants' contention is well founded.
No error. *Page 40